Citation Nr: 1216316	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-42 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as schizophrenia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to December 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision. 

In August 2011, the Veteran had a hearing before an Acting Veterans Law Judge who has since retired.  The Board sent a letter to the Veteran offering him an opportunity for another hearing, but he did not reply.  The transcript from his 2011 hearing is in the file and part of the record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking service connection for a left eye disability and for a psychiatric disability.

The Veteran testified at a hearing before the Board in August 2011 that he got hit in the left eye by an object during a fight in service.  He recalled the doctor telling him that the object had scratched the back of his eyeball, and he stated that he was forced to wear an eye patch for six weeks.  The Veteran asserted that after approximately three months he was returned back to normal duty, albeit with blurry vision, but he acknowledged that within a year his vision had returned.

The eye injury is documented in the service treatment records, although no eye disability was noted at the Veteran's separation physical.  The Veteran now contends that he experiences daily eye pain in his left eye, and he has reported taking medication for his eye, although no left eye disability appears to have been diagnosed (other than farsightedness in both eyes) and a CT scan of the orbital socket in August 2011 did not detect any abnormality.  

Nevertheless, given the injury in service and the Veteran's current complaints of left eye pain, the Board concludes that a VA examination should be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
With regard to the psychiatric claim, the Veteran has been awarded Social Security Administration (SSA) disability in part because of his psychiatric problems.  Unfortunately, the SSA decision and the records upon which that grant of benefits was based are not yet of record; and because they may be relevant to the claim on appeal, the SSA records should also be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

It is also noted that the Veteran's service personnel records have not yet been obtained.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Obtain VA treatment records from August 2011 to the present from Memphis.

3.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

4.  Then, schedule the Veteran for a VA eye examination.  The Veteran's claims file, along with any relevant medical records, should be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for any opinion expressed. 

The examiner should determine if the Veteran has a current left eye disability, and, if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current left eye disability either began during or was otherwise caused by the Veteran's military service, to include as a result of his in-service left eye injury.  In doing so, the examiner should specifically address the Veteran's complaints of left eye pain and his assertion that he uses eye medication daily, along with the negative CT scan of the Veteran's left eye socket in August 2011.

5.  Conduct any additional development which logically flows from the remand instructions.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


